              Case 3:18-cv-01701-VAB Document 76 Filed 07/17/19 Page 1 of 4



                                  UNITED STATES DISTRICT COURT
                                    DISTRICT OF CONNECTICUT


RICHARD ROE,                                             Case No.: 18-cv-01701 (VLB)

            Plaintiff,

                          -against-

THE HOTCHKISS SCHOOL,

            Defendant.


                             REPLY IN SUPPORT OF PLAINTIFF’S
                         EMERGENCY MOTION FOR PROTECTIVE ORDER

            Defendant The Hotchkiss School (“Hotchkiss”) has no objection to most of what Plaintiff

is asking for here. Hotchkiss does not object to Roe continuing to prosecute this case as Richard

Roe. Hotchkiss does not object to the requirement that Roe’s identity may be disclosed to third-

parties only during the course of, or to the extent necessary in preparation for, deposition or trial

testimony in this action, or to the extent necessary to determine whether third parties are proper

deponents or witnesses in this action. Hotchkiss does not object to the requirement that every

individual to whom Roe’s identity is disclosed must read and be bound by this Court’s order and

must sign the Acknowledgement and Agreement to be Bound. Indeed, Hotchkiss does not object

to any of the provisions in Plaintiff’s proposed protective order other than the requirement that

Roe be notified as to whom Hotchkiss plans to disclose his identity prior to such disclosure.

            Notifying Roe of who Hotchkiss intends to disclose his identity to in advance of such

disclosure will not hamper Hotchkiss’s defense of this case in the slightest. It will not stop them

from choosing who they wish to notify, it will not stop them from interviewing or deposing those

potential witnesses. On the other hand, notifying Roe will allow him to know who is being told




1807035.1                                          -1-
              Case 3:18-cv-01701-VAB Document 76 Filed 07/17/19 Page 2 of 4



about his childhood trauma that he has kept pushed down and locked away for so many years. He

has kept this deep, painful secret for decades, and he deserves to know who Hotchkiss is telling it

to, and to be assured that those Hotchkiss is telling are bound by a protective order of this Court

to keep it confidential themselves and not gossip it to others.

            Therefore, because Hotchkiss does not object to any of the provisions in the proposed

protective order other than notifying Roe beforehand of who it intends to disclose his identity to,

and because Hotchkiss’s defense will not be limited or hampered in any way by such

notification, the Court should grant Plaintiff’s motion in its entirety and enter the protective order

proposed by Plaintiff and submitted with his motion.




Dated: July 17, 2019
                                                    Annika K. Martin

                                            Wendy R. Fleishman
                                            wfleishman@lchb.com
                                            Annika K. Martin
                                            akmartin@lchb.com
                                            LIEFF CABRASER HEIMANN & BERNSTEIN, LLP
                                            250 Hudson Street, 8th Floor
                                            New York, NY 10013-1413
                                            Telephone: (212) 355-9500
                                            Facsimile: (212) 355-9592




1807035.1                                          -2-
            Case 3:18-cv-01701-VAB Document 76 Filed 07/17/19 Page 3 of 4



                                    Hugh W. Cuthbertson #ct0413
                                    hcuthbertson@zcclawfirm.com
                                    Glenn A. Duhl #03644
                                    gduhl@zcclawfirm.com
                                    Zangari Cohn Cuthbertson Duhl & Grello P.C.
                                    59 Elm Street, Suite 400
                                    New Haven, CT 06510
                                    Telephone: (203) 789-0001
                                    Facsimile: (203) 782-2766

                                    Fabrice N. Vincent
                                    fvincent@lchb.com
                                    LIEFF CABRASER HEIMANN & BERNSTEIN, LLP
                                    275 Battery Street, 29th Floor
                                    San Francisco, CA 94111-3339
                                    Telephone: (415) 956-1000
                                    Facsimile: (415) 956-1008

                                    Attorneys for Plaintiff Richard Roe




1807035.1                                 -3-
              Case 3:18-cv-01701-VAB Document 76 Filed 07/17/19 Page 4 of 4



                                   CERTIFICATE OF SERVICE

            I hereby certify that on July 17, 2019, a copy of the foregoing REPLY IN SUPPORT OF

PLAINTIFF’S EMERGENCY MOTION FOR PROTECTIVE ORDER was filed electronically

and served by mail on anyone unable to accept electronic filing. Notice of this filing will be sent

by email to all parties by operation of the Court’s electronic filing system or by mail to anyone

unable to accept electronic filing, as indicated on the Notice of Electronic Filing. Parties may

access this filing through the Court’s CM/ECF System.




1807035.1
